1    Gina R. Klump
     30 5th Street, Suite 200
2    Petaluma, CA 94952
     Telephone: (707) 778-0111
3    Email: gklump@klumplaw.net
4    Subchapter V Trustee
5

6
                                UNITED STATES BANKRUPTCY COURT
7                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
8

9
      In re :                           )   Case No.: 21-50915 SLJ
10                                      )   Chapter 11 – Subchapter V
                                        )
11    PIERCE CONTRACTORS, INC.,         )   TRUSTEES’ STATEMENT OF POSITION RE:
                                        )   PLAN REVIEW CONFERENCE
12
                                        )
13                 Debtor.              )   DATE:      SEPTEMBER 2, 2021
      _________________________         )   TIME:      10:00 am
14                                      )   Court:     Via Telephone or Video Only*
                                        )
15
          Gina R. Klump,        Subchapter V Trustee (“Trustee”) respectfully
16
      submits this Statement of Position Regarding the Debtor’s Plan of
17
      Reorganization in advance of the Plan Review Conference as follows:
18

19        Administrative: This case was commenced July 9, 2021.                       The Debtor
      has not filed its Monthly Operating Report for July 2021.                       The report
20
      is necessary in order to adequately analyze the feasibility of the
21
      Debtor’s proposed Plan.
22

23        Undisputed Claims Not Accounted for in Plan:

24
          Without     any   additional      information,          it   is   unclear     why      the
25    following undisputed priority claims were not accounted for in the
26    Plan.
27
          Claim No. 5 -         Franchise Tax Board, Priority in the amount of
28
      $3,457.14; General Unsecured:           $1,643.18;



     Case: 21-50915   Doc# 50    Filed: 08/26/21   1Entered:   08/26/21 15:01:09   Page 1 of 3
1         Additionally,     Article     1   indicates         there   are   zero    classes     of
2    priority claims. An amended plan should be filed to account for this

3
     priority claim.

4         Claim No. 3 – Acar Leasing, in the amount of $3,763.17, the debtor
5    has not indicated an intent to assume or reject this lease.
6
          Article 4 Classes 2 and 3 indicate they are “unimpaired” by the
7
     Plan, however they appear to be impaired since they are to be treated
8
     as unsecured claims and the liens are to be stripped.
9
          Pages 2 – 6 of the Plan list an incorrect Debtor name and case
10
     number.
11

12        The Trustee has no objections per se to the Plan, however, wishes

13
     to offer the above comments regarding the Plan as presently filed.
                                                   Respectfully submitted,
14

15   Dated:   August 26, 2021                     /s/ Gina R. Klump________
                                                    Gina R. Klump
16                                                  Subchapter V Trustee
17

18

19

20

21

22

23

24

25

26

27

28




     Case: 21-50915   Doc# 50   Filed: 08/26/21   2Entered:   08/26/21 15:01:09   Page 2 of 3
1                                     CERTIFICATE OF SERVICE
2
           I am a citizen of the United States, over the age of 18 years
3
     and not a party to the within action.               My business address is 30 5TH
4
     Street, Suite 200, Petaluma, California, 94952. On August 26, 2021,
5    I caused to be served true and correct copies of the following
6    documents:
7     TRUSTEE’S STATEMENT OF POSITION RE: PLAN REVIEW CONFERENCE

8
     by causing said copies to be placed in the United States Mail at
9
     Petaluma, California on the date shown below, in sealed envelopes
10   with first-class postage prepaid, sent via United States Mail,
11   addressed to the person(s) below.
12         I declare under penalty of perjury under the laws of the United

13
     States of America that the foregoing is true and correct.                       I have
     personal knowledge of the foregoing and if called as a witness, I
14
     could and would so testify. Executed at Petaluma, California on
15
     August 26, 2021.
16
                                                        /s/ Gina R. Klump
17                                                        Gina R. Klump

18   Debtor’s Attorney:
     Lars Fuller
19
     Fuller Law Firm, PC
20
     60 N. Keeble Ave.
     San Jose, CA 95125
21
     Debtor:
22
     Pierce Contractors, Inc.
23
     194 Lantz Drive
24   Morgan Hill, CA 95037

25

26

27

28




     Case: 21-50915   Doc# 50   Filed: 08/26/21   3Entered:   08/26/21 15:01:09   Page 3 of 3
